           Case 1:20-cr-00118-NONE-SKO Document 29 Filed 02/08/21 Page 1 of 2



 1   JOHN F. GARLAND #117554
     Attorney at Law
 2   2950 Mariposa Street, Suite 130
     Fresno, California 93721
 3
     Telephone: (559) 497-6132
 4
     Attorney for Defendant,
 5   MICHAEL ORTEGA
 6
 7                        IN THE UNITED STATES DISTRICT COURT FOR THE
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                                 Case No. 1:20-CR-00118 NONE-SKO

11           Plaintiff,                                        STIPULATION TO MODIFY
                                                               CONDITIONS OF PRETRIAL
12                  v.                                         RELEASE AND SUPERVISION
                                                               AND ORDER THEREON
13   MICHAEL ORTEGA,

14          Defendant.

15
16          Defendant, MICHAEL ORTEGA, by and through his counsel, John F. Garland and the
17
     United States of America, by and through its counsel, McGregor W. Scott, United States
18
     Attorney and Laurel J. Montoya, Assistant United States Attorney, hereby stipulate that the
19
     conditions of release of defendant MICHAEL ORTEGA ordered by this Court on September 16,
20
21   2020 (Doc. 19) be modified as follows:

22         1. Condition (7)(o) is modified by deleting "HOME DETENTION:" and the
              conditions stated thereafter, and inserting in its place:
23
24         CURFEW: You must remain inside your residence every day from 5:00 p.m. to
           8:00 a.m., or as adjusted by the Pretrial Services Officer for medical, religious
25         services, employment or court-ordered obligations.
26
27         2. All prior orders of the Court not in conflict with the above condition remain in
              full force and effect.
28
                                                          1
     ___________________________________________________________________________________________________________________
           Case 1:20-cr-00118-NONE-SKO Document 29 Filed 02/08/21 Page 2 of 2



 1
 2         The reasons for the modification of release conditions are that Mr. Ortega has been in

 3   compliance with the Better Choices Court Program and he recently completed his high school

 4   requirements and received his diploma. Pretrial Services Officer Anthony Perez agrees to the
 5
     above modification of pretrial release conditions.
 6
 7   Dated: January 5, 2021                                         /s/ John F. Garland
                                                                        John F. Garland
 8
                                                                    Attorney for Defendant
 9                                                                   MICHAEL ORTEGA

10
     Dated: January 5, 2021                                          McGregor W. Scott
11
                                                                    United States Attorney
12
                                                                  /s/ Laurel J. Montoya
13                                                             By: Laurel J. Montoya
                                                                    Assistant U.S. Attorney
14
15
                                                  ORDER
16
              GOOD CAUSE APPEARING, based on the stipulation of the parties,
17
18   IT IS HEREBY ORDERED that Pretrial Release conditions of defendant MICHAEL ORTEGA

19   are modified as set forth above.
20
21
     IT IS SO ORDERED.
22
23   Dated:      February 8, 2021                                           /s/   Sheila K. Oberto                    .
                                                                UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
                                                          2
     ___________________________________________________________________________________________________________________
